        Case 2:18-cv-01835-MHH Document 80 Filed 11/13/20 Page 1 of 3                      FILED
                                                                                  2020 Nov-13 PM 04:49
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JAMES JOHNSON, JR., and                )
ERICKA JOHNSON,                        )
                                       )
      Plaintiffs,                      )
                                       )
v.                                     )
                                       )       Case No.: 2:18-cv-01835-MHH
ABF FREIGHT SYSTEM, INC.,              )
and MARK EUGENE                        )
MASSINGILL,                            )
                                       )
                                       )
      Defendants.                      )


      DEFENDANTS’ DESIGNATION OF DEPOSITION EXCERPTS


      COME NOW Defendants, ABF Freight System, Inc. and Mark Eugene

Massingill, by and through their counsel of record in the above-styled cause, and file

the following designation of deposition excerpts:

      Defendants expect to offer the following excerpts from the deposition of Dr.

Frank Spain Hodges at the trial of this matter:

      Page 7, Line 3 through Page 7, Line 5
      Page 8, Line 12 through Page 10, Line 4
      Page 11, Line 7 through Page 11, Line 17
      Page 12, Line 6 through Page 12, Line 23
      Page 13, Line 8 through Page 16, Line 16
      Page 17, Line 5 through Page 17, Line 18
      Page 18, Line 1 through Page 26, Line 9
      Page 39, Line 5 through Page 39, Line 17

{DOC# 00695816}                            1
         Case 2:18-cv-01835-MHH Document 80 Filed 11/13/20 Page 2 of 3




       Defendants expect to offer the following excerpts from the deposition of

Andrew Motz, the designated corporate representative of Racetrac Petroleum, Inc.,

at the trial of this matter:

       Page 7, Line 23 through Page 8, Line 2
       Page 8, Line 5 through Page 17, Line 11
       Page 17, Line 16 through Page 23, Line 15
       Page 24, Line 10 through Page 34, Line 2
       Page 34, Line 2 through Page 34, Line 11
       Page 34, Line 17 through Page 35, Line 12
       Page 35, Line 14 through Page 36, Line 1
       Page 36, Line 12 through Page 36, Line 14
       Page 36, Line 19 through Page 37, Line 10
       Page 37, Line 12 through Page 38, Line 20
       Page 38, Line 22 through Page 39, Line 16
       Page 39, Line 18 through Page 40, Line 19
       Page 40, Line 21 through Page 41, Line 2
       Page 41, Line 4 through Page 41, Line 16
       Page 41, Line 18
       Page 46, Line 8 through Page 46, Line 20
       Page 46, Line 22 through Page 47, Line 2
       Page 47, Line 4 through Page 48, Line 4
       Page 50, Line 5 through Page 50, Line 10
       Page 50, Line 12

       Defendants also reserve the right to use any portion of any deposition for

impeachment or rebuttal purposes or for witnesses who become unavailable for trial.

                                      Respectfully submitted,

                                      /s/ Thomas L. Oliver, II
                                      Thomas L. Oliver, II (ASB-3153-R53T)
                                      Robert A. Arnwine, Jr. (ASB-5964-B65A)
                                      Dennis O. Vann, Jr. (ASB-5854-I61U)
                                      Attorneys for Defendants

OF COUNSEL:
{DOC# 00695816}                         2
        Case 2:18-cv-01835-MHH Document 80 Filed 11/13/20 Page 3 of 3




CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
E-mail:     toliver@carrallison.com
            rarnwine@carrallison.com
            dvann@carrallison.com

                         CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of November, 2020, I have served a copy
of the above and foregoing on counsel for all parties by:

          Facsimile transmission;
          Hand Delivery;
        _ Electronic Mail;
          Placing a copy of same in the United States Mail, properly
          addressed and first class postage prepaid to; and/or
        X Using the Alafile or CM/ECF system which will send
          notifications of such to the following:

Eric Tiebauer
The Tiebauer Law Offices, LLC
P.O. Box 1421
4363 Highway 45 North
Waynesboro, Mississippi 39367
Telephone: (601) 735-5222
Facsimile: (601) 735-5008

Jason M. Baer
Baer Law, LLC
3000 Kingman Street
Suite 200
Metairie, LA 70006
Telephone: (504) 372-0111
Facsimile: (504) 372-0151

                                      s/ Thomas L. Oliver, II
                                      Of Counsel
{DOC# 00695816}                          3
